—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated October 15, 1998, which denied her motion for summary judgment on the first cause of action in the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, a shareholder of the defendant corporation, established a prima facie case for summary judgment on the first cause of action in the complaint to recover damages for salary allegedly due to her under the parties’ 1988 written agreement. The submissions by the individual defendant in op*435position to the plaintiffs motion were sufficient to raise triable issues of fact with respect to, inter alia, his claim that the plaintiff was not entitled to a distribution of profits as salary because she improperly obtained funds from the corporation’s line of credit. Accordingly, the Supreme Court properly denied the plaintiff’s motion (see, Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Krausman, Florio and Feuerstein, JJ., concur.